UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1530



DANIEL OKORIE KALU,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-166-563)


Submitted:   January 16, 2008             Decided:   January 29, 2008


Before NIEMEYER and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Eric Nwaubani, Lloyd F. Ukwu, UKWU & ASSOCIATES, CHARTERED,
Washington, D.C., for Petitioner.    Peter D. Keisler, Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director,
Brianne Whelan Cohen, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel Okorie Kalu, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen his immigration

proceedings.

           Based on our review of the record, we find that the Board

did not abuse its discretion in denying the motion as untimely

filed.   See 8 C.F.R. § 1003.2(c)(2) (2007).         We further find that

we lack jurisdiction to review Kalu’s claim that the Board should

have   exercised   its   sua   sponte   power   to    reopen   his   removal

proceedings.   Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006)

(collecting cases).      Finally, we find no merit to Kalu’s argument

that the Board failed to provide a reasoned basis for its decision.

We therefore deny the petition for review.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           PETITION DENIED




                                  - 2 -